Case: 10-51051     Document: 00511515509          Page: 1    Date Filed: 06/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 21, 2011
                                     No. 10-51051
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LORENZO ADRIAN MACIAS-MARTINEZ, also known as Adrian Macias-
Martinez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:10-CR-1675-1


Before JONES, Chief Judge, and STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Lorenzo Adrian Macias-
Martinez presents arguments that he concedes are foreclosed by United States
v. Gomez-Herrera, 523 F.3d 554, 562-63 (5th Cir. 2008), which held that the
disparity between sentences of defendants who can participate in a fast-track
program and defendants who cannot is not “unwarranted” within the meaning
of 18 U.S.C. § 3553(a)(6).


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 10-51051   Document: 00511515509      Page: 2   Date Filed: 06/21/2011

                                No. 10-51051

      The Government’s motion for summary affirmance is GRANTED, its
alternative motion for an extension of time to file a brief is DENIED, and the
judgment of the district court is AFFIRMED.




                                      2